Citation Nr: 0413902	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-25 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased rating for an anxiety 
disorder.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.  

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to November 
1945.  

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions dated in April, May, and August 2003.  
The veteran was afforded a videoconference hearing before the 
undersigned Veterans Law Judge, sitting in Washington D.C., 
while at the Huntington VARO.  

This case has been advanced on the Board's docket for 
sufficient cause shown.  38 C.F.R § 20.900(c).

The veteran should note that the issue of service connection 
for a hearing loss disorder is REMANDED to a Regional Office 
(RO) via the Appeals Management Center (AMC), in Washington, 
D.C.  VA will notify you if further action is required on 
your part.  


FINDINGS OF FACT

1.  On May 7, 2004, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant at the hearing before the undersigned, that a 
withdrawal of the appeal for an increased rating for his 
anxiety disorder was requested.

2.  In an October 1982 rating decision, the RO denied 
entitlement to service connection for hearing loss, because 
the service medical records did not show the claimed 
condition, and it was not manifested within the applicable 
presumptive period.  The evidence also did not establish any 
connection between a current condition and service; the 
veteran was notified of that decision in an October 1982 
letter.  

3.  The September 1988 petition to reopen the claim of 
service connection for a hearing loss disorder was denied in 
October 1988, as the recently submitted evidence showed no 
connection between a current disorder and service; the 
veteran was notified of that determination that same month.  

4.  The evidence added to the record since the last final 
denial in October 1988 is new and material and raises a 
reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met for the issue of an increased 
rating for an anxiety disorder.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2003).

2.  Evidence added to the record since the November 1988 last 
final denial is new and material; thus, the claim of 
entitlement to service connection for a hearing loss disorder 
is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 
C.F.R. §§ 3.156; 38 C.F.R. § 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Anxiety disorder

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2003).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204 (2003).  

Although the veteran also perfected the issue of an increased 
rating for his anxiety disorder in a September 2003 VA Form 
9, he also specifically withdrew this claim, as noted in his 
hearing before the undersigned (page 2, May 2004 hearing 
transcript).  Thus, as there remain no allegations of errors 
of fact or law for appellate consideration, the Board does 
not have jurisdiction to review the appeal, and it is 
dismissed.  As there is no jurisdiction over this issue, a 
VCAA analysis is rendered moot.  


II.  New and material evidence

The Board notes that, in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification action needed to fairly adjudicate the claim 
has been accomplished.  First, the notification requirements 
of the VCAA were satisfied by way of the pre-rating decision 
March 2003 VCAA letter; the veteran has also been given 
notice of the information and/or medical evidence necessary 
to substantiate his claim in the rating actions, the 
statement of the case, and the supplemental statement of the 
case.  He also has been informed to submit everything he has.  
He has been informed what VA will do on his behalf (if 
provided information sufficient to do so), and what he is 
ultimately responsible for.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Thus, the veteran has been provided the appropriate notice.  
However, as indicated below, his claim for service connection 
is remanded so that VA may assist him, thus, no further 
action on this question is warranted at this time.  

Service connection for a hearing loss disorder was first 
denied in October 1982, because the service medical records 
(SMRs) did not reveal that it was incurred or aggravated in 
service, or manifest within the applicable presumptive 
period.  The veteran was notified of this decision that same 
month.  In November 1988, the RO informed the veteran that 
his September 1988 petition to reopen his claim was denied as 
the recent evidence from two private practioners did not 
warrant a change in the previous determination.  That is, 
there was no medical nexus evidence between a current 
condition and service.  

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2003).  The governing regulations provide that an appeal 
consists of a timely filed notice of disagreement in writing 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 C.F.R. § 20.200 (2003).  
A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

The veteran filed his most recent petition to reopen his 
hearing loss claim in March 2003.  The amendments to 38 
C.F.R. § 3.156(a) relating to the definition of new and 
material evidence apply to any petition to reopen a finally 
decided claim received on or after August 29, 2001.  See 66 
Fed. Reg. 45,620, 45, 630 (effective Aug. 29, 2001).  Thus, 
as this effective date was specifically proscribed, the more 
recent definition of "new and material evidence" controls.  
Compare 38 C.F.R. § 3.156(a) (2003) with 38 C.F.R. § 3.156(a) 
(2001).  

"New evidence" means existing evidence not previously 
submitted to agency decisionmakers.  38 C.F.R. § 3.156(a) 
(2003).

"Material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a) (2003).

"New and material evidence" can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, see 
also Evans v. Brown, 9 Vet. App. 273 (1996); and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2003).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  However, the "benefit 
of the doubt doctrine" does not apply to the preliminary 
question as to whether new and material evidence has been 
received to reopen a claim, because to do so would require 
the prohibited weighing.  Martinez v. Brown, 6 Vet. App. 462 
(1994).

Regardless of the RO's initial determination on reopening, 
the Board is not bound by that determination and must 
nevertheless consider whether new and material evidence has 
been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

The veteran testified at his May 2004 hearing before the 
undersigned as to several previously unknown elements 
pertinent to his claim.  First, that for approximately a year 
and a half in service, he was the seaman assigned to the bunk 
closest to the playing of the morning Reveille, and in fact, 
it was played only a few feet from the his right ear.  

Although the Board is not weighing the evidence, for purposes 
of determining whether it is new and material, it is noted 
that the previous medical opinions of record are based on the 
inference that the veteran experienced one instance, or 
limited instances, of general bugle playing, which is not 
accurate.  In any event, this testimonial evidence of the 
extent and proximity of the veteran's in-service noise 
exposure is new, in that it has not previously been presented 
to VA.  It is also material, in that it presents unknown 
facts pertinent to the claim.  

In making these factual findings, the Board finds that the 
veteran's hearing testimony was particularly credible.  

Additionally, the September 2003 medical examination is also 
new and material.  This is because the examiner provided an 
opinion on the materiality of the veteran's November 1946 
hearing loss examination, and noted that the 20/20 whispered 
voice testing method did not "give true high frequency 
hearing results," but that the audiogram on February 1974, 
showing mild to severe hearing loss was considered reliable.  
The examiner also noted that the only noise exposure in 
service was bugle playing, and that the veteran had no post-
service noise exposure as an office manager.  Thus, this 
report is new, in that it presents evidence not previously 
submitted, but more importantly, in this case, it is also 
material, in that when considered with previous evidence of 
record, it speaks to an unestablished fact necessary to 
substantiate the claim.  

In fact, it sheds particular light on the interpretation of 
the November 1946 medical examination, which was one of the 
main elements considered in the previous denials of the 
claim.  This is a situation where the evidence contributes to 
a more complete picture of the circumstances surrounding the 
origin of a claimant's injury or disability.  Therefore, as 
new and material evidence has clearly been presented, the 
claim is reopened.  To this extent only, the petition to 
reopen is granted.  

In reviewing the record, the Board also points out that the 
veteran testified that his only noise exposure was the loud 
playing of Reveille near his right ear, on a daily basis, for 
approximately a year and a half during service.  To 
substantiate his contentions that he had no problems hearing 
prior to service, he noted that he took business courses 
prior to entry, including dictation and transcription, which 
the record reflects that he successfully completed.  (March 
1947 Vocational Rehabilitation claim; submission of 
coursework taken from September 1938 to January 1941).  He 
also testified that he was an office manager in his father's 
business both prior and subsequent to service, with no 
occupational noise exposure, which the record also confirms.  
As indicated above, the Board finds the veteran's testimony 
credible.  In this case, his recollections have also been 
substantiated by evidence that was memorialized at the 
pertinent times in question.  Therefore, the petition to 
reopen is granted.  

ORDER

The appeal for an increased rating for an anxiety disorder is 
dismissed.

New and material evidence has been submitted to warrant 
reopening the claim of service connection for a hearing loss 
condition; the appeal is granted to that extent only.

REMAND

The Board also notes that it appears that additional 
clarification of the September 2003 medical opinion is 
necessary prior to resolution of the veteran's claim.  The 
opinion states:  "Heavy noise exposure in military did not 
occur so it may not [be] at least as likely as not [to] have 
been the cause of hearing loss.  It is difficult to explain 
though, why he was needing hearing aids as early as 1946."  
It appears that this examiner was also only aware of one 
instance, or limited instances, of bugle playing, instead of 
the approximately 18 month period of exposure the veteran 
testified to at his May 2004 hearing.  Again, this is a new 
fact that is pertinent to his claim, and the prior medical 
evidence preponderating against the claim is based, to 
varying degrees, on an inaccurate factual premise.  
Therefore, as indicated below, additional action is required.  

Thus, the appeal is REMANDED for the following:

1.  Please send the veteran copies of VA 
Form 21-4142.  Ask him to list any 
current treatment, since September 2003, 
for his hearing loss disorder, including, 
but not limited to, private nexus 
opinions showing a relationship between 
the 18 months of in-service noise 
exposure and the current hearing loss 
disability.  

2.  Next, please request a clarification 
of the September 2003 VA contract medical 
examination opinion, by way of an 
addendum, provided by an appropriate 
specialist at any VA facility (for 
example, VAMC Huntington).  A physical 
examination is not required unless deemed 
necessary by the specialist.

3.  The VA examiner should provide a 
nexus opinion based on the following 
premise:  (a) the veteran had no pre- or 
post-service noise exposure, (and in 
fact, successfully completed coursework 
in dictation and transcription prior to 
service); (b) the veteran experienced the 
loud playing of reveille each morning, 
approximately 4-10 feet from his right 
hear for an approximate 18 month period; 
and (c) the veteran was an office manager 
both prior and subsequent to service, 
with no occupational noise exposure. 

4.  The VA examiner should please opine 
whether, given the above set of facts, it 
is as likely as not that current hearing 
loss is related the 18 months of in-
service close proximity exposure to a 
bugler playing reveille.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 


appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



